Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-24,32-42,45-55 and 64-65, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-2, 4, 11-24, 32-42, 45-55 and 64-65 are under consideration in the instant Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The instantly claimed antibody of independent claim 11 against centrin-1 comprising the specific six CDRs are not taught or obvious over the prior art. For example, SEQ ID NO: 2 for VH CDR1 is not found in the prior art. Therefore, while individual sequences may be disclosed in the prior art, there is no disclosure in the prior art of all six required sequence CDR combinations or the heavy and light chain variable region sequences that reads on the claimed antibodies and disclosed in the Table 1a-c of the instant specification. The closest prior art that teaches a centrin-1 antibody is disclosed by Pulvermuller et al., 2002 (instant PTO-892) but this reference fails to disclose the antibody against centrin-1 beyond it function and no specific structure and therefore, there is no evidence that this antibody would be the same antibody beyond the fact that they share a possibly similar target binding protein. Therefore, the instantly claimed antibodies and their uses are not anticipated or obvious and allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Madhuri Roy on  3/3/2022.

The application has been amended as follows: 
Cancel claims 1-2, 4, 12-18, 20-24, 32, 35, 41, 47, 54-55.
11.  An antibody comprising a heavy chain variable region (VH) and a light chain variable region (VL), wherein: 
(a)  the VH comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 2 or SEQ ID NO: 40, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 3 or SEQ ID NO: 41, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 4 or SEQ ID NO: 42; and the VL comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 10, or SEQ ID NO: 46 or SEQ ID NO: 47, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 11 or SEQ ID NO: 48, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 12 or SEQ ID NO: 49;
(b) the VH comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 2 or SEQ ID NO: 40, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 3 or SEQ ID NO: 41, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 4 or SEQ ID NO: 42; and the VL comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 14, SEQ ID NO: 50 or SEQ ID NO: 51; a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 15 or SEQ ID NO: 52; and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 16 or SEQ ID NO: 53;
(c) the VH comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 2 or SEQ ID NO: 40, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 3 or SEQ ID NO: 41, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 4 or SEQ ID NO: 42; and the VL comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 18 or SEQ ID NO: 54, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 19 or SEQ ID NO: 55, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 20 or SEQ ID NO: 56;
(d) the VH comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 6 or SEQ ID NO: 43, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 7 or SEQ ID NO: 44, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 8 or SEQ ID NO: 45; and the VL comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 10, or SEQ ID NO: 46 or SEQ ID NO: 47, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 11 or SEQ ID NO: 48, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 12 or SEQ ID NO: 49;
(e) the VH comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 6 or SEQ ID NO: 43, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 7 or SEQ ID NO: 44, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 8 or SEQ ID NO: 45; and the VL comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 14, SEQ ID NO: 50 or SEQ ID NO: 51; a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 15 or SEQ ID NO: 52; and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 16 or SEQ ID NO: 53; or
(f) the VH comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 6 or SEQ ID NO: 43, a CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 7 or SEQ ID NO: 44, and a CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 8 or SEQ ID NO: 45; and the VL comprises a CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 18 or SEQ ID NO: 54, a CDR2 
19.  The antibody of claim 11, wherein the antibody comprises:
(a) a VH comprising the amino acid sequence of SEQ ID NO: 1; and a VL comprising the amino acid sequence of SEQ ID NO: 9;
(b) a VH comprising the amino acid sequence of SEQ ID NO: 5; and a VL comprising the amino acid sequence of SEQ ID NO: 9;
(c) a VH comprising the amino acid sequence of SEQ ID NO: 1; and a VL comprising the amino acid sequence of SEQ ID NO: 13;
(d) a VH comprising the amino acid sequence of SEQ ID NO: 5; and a VL comprising the amino acid sequence of SEQ ID NO: 13;
(e) a VH comprising the amino acid sequence of SEQ ID NO: 1; and a VL comprising the amino acid sequence of SEQ ID NO: 17; or
(f) a VH comprising the amino acid sequence of SEQ ID NO: 5; and a VL comprising the amino acid sequence of SEQ ID NO:17.
33.  The antibody of claim 11, wherein the antibody is an antigen-binding fragment thereof.
34.  The antibody of claim 11, wherein the antibody is a full-length antibody.
36.  The antibody of claim 11, wherein the antibody is conjugated to a radionuclide.
37.  The antibody of claim 36, wherein the radionuclide is an α-emitting or a β-emitting radioisotope.
38.  The antibody of claim 36, wherein the radionuclide comprises 213-Bismuth, 177-Lutetium, 212-Lead, 225 Actinium, 227-Thorium, 186-Rhenium, or 188-Rhenium.
39.  The antibody of claim 11, wherein the antibody is conjugated to a cytotoxin.
40.  The antibody of claim 11, wherein the antibody is bispecific, wherein the antibody comprises a first specificity to Centrin-1 and a second specificity to an immune checkpoint inhibitor.  
42.  The antibody of claim 11, wherein the antibody is humanized.
45.  A pharmaceutical composition comprising the antibody of claim 11 and a pharmaceutically acceptable excipient.  
46.  A method of treating pancreatic cancer or prostate cancer in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of the antibody of claim 11.
48.  The method of claim 46, wherein the cancer is pancreatic cancer.
49.  The method of claim 48, wherein the pancreatic cancer is pancreatic ductal adenocarcinoma (PDAC).
50.  The method of claim 46, wherein the cancer is prostate cancer.
51.  The method of claim 50, wherein the prostate cancer is adenocarcinoma of the prostate.
52.  The method of claim 46, wherein the administration is systemic, regional, local, or intracavity administration.
53.  A method of determining that a subject has, or is at risk for developing pancreatic cancer or prostate cancer comprising contacting a biological sample from the subject with the antibody of claim 11, and determining that the subject has, or is at risk for 
64.  The method of claim 53, comprising administering a treatment to the subject.
65.  A nucleic acid molecule encoding the antibody of claim 11.


Conclusion
Claims 11, 19, 33-34, 36-40, 42, 45-46, 48-53 and 64-65 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649